DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/08/2022 and 08/05/2022, have been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1-8 and 10-21 are allowed over the prior art of record as presented by the applicant on 06/02/2020.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1 and 17.
The closest prior art of record is Spohn et al. (PGPub 2010/0222768).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising correcting a volume of fluid delivered by a fluid injector system during an injection procedure using one or more fluid reservoir, the method comprising:
determining a fluid volume of a first fluid in at least one fluid reservoir of the fluid injector system; 
determining a pressure at which a first programmed volume of the first fluid is to be injected; 
determining a system volume compliance for at least one of the at least one fluid reservoir, one or more fluid injector mechanical components associate associated with the at least one fluid reservoir, and one or more tubing system components; and 
compensating for the volume compliance factor to deliver a programmed fluid volume by one of over-driving the distance that the drive member travels in the at least one fluid reservoir, under- driving the distance that the drive member travels in the at least one fluid reservoir, increasing a delivery time of the fluid in the at least one fluid reservoir, and decreasing the delivery time of the fluid in the at least one fluid reservoir.
Specifically, regarding independent claims 1 and 17, the prior art to Spohn, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the system volume compliance is determined according to the equation:
C1 = A1*V1 + B1*P1 + O1
where C1 is the system volume compliance of the at least one fluid reservoir, A1 is a position scalar of the at least one fluid reservoir, V1 is available volume of the at least one fluid reservoir, B1 is a pressure constant of the at least one fluid reservoir, P1 is a pressure of fluid within the at least one fluid reservoir, and O1 is the compensation factor of the at least one fluid reservoir; and
predicting a volume compliance factor of fluid in the at least one fluid reservoir according to the equation:
VC1 = PV1 + C1
where VC1 is the volume compliance factor of the fluid in the at least one fluid reservoir, PV1 is the programmed volume of the first fluid, and C1 is the system volume compliance of the at least one fluid reservoir.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/11/2022